
	
		I
		112th CONGRESS
		1st Session
		H. R. 3693
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2011
			Mr. Stivers (for
			 himself, Mr. Ryan of Ohio, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend title 31, United States Code, to save the
		  American taxpayers money by immediately altering the metallic composition of
		  the 1-cent coin, to require a prompt review and report, with recommendations,
		  for cost-saving changes in the metallic content of other circulating United
		  States coins, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Cents
			 and Sensibility Act.
		2.Reducing the cost
			 to taxpayers of producing the penny
			(a)Steel pennies
			 requiredSubsection (c) of section 5112 of title 31, United
			 States Code, is amended to read as follows:
				
					(c)1-Cent
				coin
						(1)In
				generalThe 1-cent coin shall—
							(A)be produced
				primarily of steel; and
							(B)meet such other
				specifications as the Secretary may determine to be appropriate, including any
				change in the weight from that specified in subsection (a)(6).
							(2)TreatmentThe
				1-cent coin shall be treated to impart a copper color to the appearance of the
				coins so that the appearance is similar to 1-cent coins produced of
				copper-plated zinc before the date of the enactment of this subsection.
						(3)Buy American
				steel requirement
							(A)In
				generalNotwithstanding any other provision of law, the Secretary
				shall, in minting 1-cent coins, only use steel produced in the United
				States.
							(B)ExceptionSubparagraph
				(A) shall not apply if the Secretary finds, and publishes in the Federal
				Register the basis of such finding, that—
								(i)applying subparagraph (A) would be
				inconsistent with the public interest; or
								(ii)steel is not
				produced in the United States in sufficient and reasonably available
				quantities.
								.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to all
			 1-cent coins issued after the end of the 90-day period beginning on the date of
			 the enactment of this Act.
			3.Reducing the cost
			 to taxpayers of producing other circulating coins without interfering with the
			 way such coins are handled by business, government, and consumers in the course
			 of ordinary commerceBefore
			 the end of the 180-day period beginning at the end of the 90-day period
			 referred to in section 2(b), the Secretary of the Treasury shall submit to the
			 Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate the initial
			 report described in section 3 of the Coin Modernization, Oversight, and
			 Continuity Act of 2010.
		
